In an action to recover damages for personal injuries, defendant appeals from the conditional part of an order granting her motion to dismiss the complaint for failure to prosecute unless plaintiff serves and files a note of issue within ten days. Order reversed, without costs, and matter remitted to Special Term for determination upon the present record and (a) upon such supplemental affidavit as plaintiff may submit setting forth the additional facts which he has since discovered and which he now claims do adequately show that a delay of twenty-eight months was excusable and was not due to any fault or neglect of either himself or his attorney, and (b) upon such affidavit as defendant may submit in reply. Nolan, P. J., Adel, MacCrate, Beldock and Murphy, JJ., concur.